       8:20-cv-02402-BHH             Date Filed 09/15/20         Entry Number 20           Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                              ANDERSON/GREENWOOD DIVISION

 Dennis T. Hart,                             )                    Civil Action No.: 8:20-2402-BHH
                                 Petitioner, )
                                             )
                     v.                      )
                                             )                                    ORDER
 Warden of Edgefield Federal Correctional    )
 Institution,                                )
                                             )
                              Respondent. )
   __________________________________

        Dennis T. Hart (“Petitioner”) filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2)(c) (D.S.C.), the matter was referred to a United States Magistrate Judge for

initial review.

        On August 13, 2020, Magistrate Judge Jacquelyn D. Austin filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss the § 2241 petition without requiring Respondent to file a return based

on the Court’s lack of jurisdiction. Attached to the Report was a notice advising Petitioner

of the right to file written objections to the Report within fourteen days of being served with

a copy. To date, no objections have been filed.1

        The Magistrate Judge makes only a recommendation to the Court.                                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to


        1
          On August 17, 2020, the Court received a letter from Petitioner inquiring as to the status of this case,
but the letter is dated August 8, prior to the Magistrate Judge’s Report being mailed to Petitioner.
      8:20-cv-02402-BHH        Date Filed 09/15/20      Entry Number 20       Page 2 of 3




which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

the instant § 2241 petition should be summarily dismissed for lack of jurisdiction based on

Petitioner’s failure to satisfy the elements of In re Jones, 226 F.3d 328, 333 (4th Cir. 2000).

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 15) and dismisses this action for lack of jurisdiction without requiring Respondent to file

a return.

       IT IS SO ORDERED.

                                                            /s/Bruce H. Hendricks
                                                            Bruce Howe Hendricks
                                                            United States District Judge
September 15, 2020
Charleston, South Carolina
                                              ******

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by


                                                2
     8:20-cv-02402-BHH      Date Filed 09/15/20   Entry Number 20   Page 3 of 3




Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          3
